DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on 11/16/20.  Applicant amended claims 11, 18, 19, canceled claim 17 and added new claim 20.  Claims 11-16, 18-20 are currently pending in this application.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 11, 18, 19 of the amendment filed on 11/16/20, the applicants added the claimed combination including “at active filter cleaning operation and upon the presence of the release condition, continuing to inject fuel using the injector connected to the fuel tank via the fuel line”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 12-16, 20 are rejected by virtue of their dependence on claims 11, 18 and 19.  The amendment filed 11/16/20 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 11, 12, 14, 15, 18, 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Wild (US Patent 5,560,243). 
With regards to claims 11, 18, 19:
Wild discloses a method for operating an internal combustion engine, comprising the following steps:
operating the internal combustion engine including a lambda regulation which sets a fuel quantity to be injected by an injector connected to a fuel tank via a fuel line in accordance with a predefined setpoint lambda value (see col. 1, lines 40-49, col. 5, Lines 5-13);
at preset times, carrying out a filter (3) (see Fig.) cleaning operation for a fuel tank (2) ventilation (see Col. 1, Lines 19-22, Col. 2, Lines 46-59, Col. 3, Lines 13-21);
 
    PNG
    media_image1.png
    591
    807
    media_image1.png
    Greyscale


at active filter cleaning operation and upon the presence of the release condition (see col. 1, Lines 30-40), continuing to inject fuel using the injector connected to the fuel tank via the fuel line (i.e. changing injecting times of the fuel injector), wherein the operating variables which are required to carry-out the adaptation of the lambda regulation are recorded (see col. 1, lines 40-49), and at deactivated filter cleaning operation and presence of the release condition, the adaptation of the lambda regulation is carried out as a function of the recorded operating variables (see col. 5, lines 13-20).

With regards to claim 12:
Wild discloses the method as recited in claim 11, Wild further discloses wherein the release condition is present when the internal combustion engine is operated in a predetermined operating range (see col. 1, lines 30-40).

With regards to claim 14:
Wild discloses the method as recited in claim 11, Wild further discloses wherein the operating variables which are recorded for the adaptation of the lambda regulation include (i) the engine load (determined by mass air flow), (ii) a measured lambda value, (iii) the setpoint lambda value (see col. 1, lines 30-40), (iv) a specification about an air 

With regards to claim 15:
Wild discloses the method as recited in claim 11, Wild further discloses wherein the at least one adaptation parameter (fuel injection timing) is adapted as a function of the operating variables of the internal combustion engine to carry out an adaptation of the lambda regulation (see col. 1, lines 30-49).

Claims 11-15, 18, 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Posselt et al. (US 2008/0161980).
With regards to claims 11, 18, 19:
Posselt discloses a method for operating an internal combustion engine, comprising the following steps:
operating the internal combustion engine including a lambda regulation which sets a fuel quantity to be injected by an injector connected to a fuel tank via a fuel line in accordance with a predefined setpoint lambda value (see par. [0004, 0008, 0019]);
at preset times, carrying out a filter (32) (see Fig.) cleaning operation for a fuel tank (30) ventilation (see par. [0004-0005]);

    PNG
    media_image2.png
    416
    547
    media_image2.png
    Greyscale

 as a function of the presence of a release condition of the internal combustion engine (see par. [0005, 0006]), carrying out an adaptation of the lambda regulation by adapting at least one adaptation parameter as a function of operating variables of the internal combustion engine (see par. [0004, 0005]); 
at active filter cleaning operation and upon the presence of the release condition, continuing to inject fuel using the injector connected to the fuel tank via the fuel line (see par. [0004, 0005]), wherein the operating variables which are required to carry-out the adaptation of the lambda regulation are recorded (see par. [0004, 0005, 0008, 0019]), and at deactivated filter cleaning operation and presence of the release condition, the adaptation of the lambda regulation is carried out as a function of the recorded operating variables (see par. [0008, 0019]).


Posselt discloses the method as recited in claim 11, Posselt further discloses wherein the release condition is present when the internal combustion engine is operated in a predetermined operating range (see par. [0005, 0006]).

With regards to claim 13:
Posselt discloses the method as recited in claim 11; Posselt further discloses wherein after activation of the filter cleaning operation, carrying out an adaptation of the lambda regulation is suppressed for a predetermined waiting time when a change of operating point is recognized after the activation of the filter cleaning operation (see par. [0026]).

With regards to claim 14:
Posselt discloses the method as recited in claim 11, Wild further discloses wherein the operating variables which are recorded for the adaptation of the lambda regulation include (i) the engine load (see par. [0031]), (ii) a measured lambda value, (iii) the setpoint lambda value (see par. [0008]), (iv) a specification about an air charge in the internal combustion engine (see par. [0020]), and (v) the supplied fuel quantity (see par. [0008, 0031]).

With regards to claim 15:
Posselt discloses the method as recited in claim 11, Posselt further discloses wherein the at least one adaptation parameter is adapted as a function of the operating .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wild (US Patent 5,560,243) in view of Weirich (US 2004/0231319).
With regards to claim 16:
Wild discloses the method as recited in claim 11; however, Wild fails to disclose that a loading factor of an activated carbon filter of the fuel tank ventilation is ascertained continuously or regularly during the filter cleaning operation from a deviation of a measured lambda value from the predefined setpoint lambda value, the loading factor being taken into consideration for correction of the fuel quantity to be supplied

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Wild by determining a loading factor of an activated carbon filter of the fuel tank ventilation continuously or regularly during the filter cleaning operation from a deviation of a measured lambda value from the predefined setpoint lambda value, and the loading factor being taken into consideration for correction of the air fuel ratio as taught by Weirich for effectively controlling the regeneration of the carbon filter of the fuel tank (see par. [0030]).

Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered and they are moot in view of a new ground of rejection as set forth above.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747